     Case: 1:19-cv-06838 Document #: 73 Filed: 12/23/19 Page 1 of 2 PageID #:5053



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

KAWADA CO., LTD.,                                         )
                                                          )   Case No.: 19-cv-6838
                                                          )
                Plaintiff,                                )
                                                          )   Judge John Z. Lee
v.                                                        )
                                                          )
THE INDIVIDUALS, CORPORATIONS,                            )
LIMITED LIABILITY COMPANIES,                              )
PARTNERSHIPS AND UNINCORPORATED                           )
ASSOCIATIONS IDENTIFIED ON                                )
SCHEDULE A HERETO,                                        )
                                                          )
                Defendants.                               )

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs KAWADA CO.,
LTD., hereby dismiss with prejudice all causes of action in the complaint against the following
Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.
        No.     Defendant
        55      Lollipop-G
        56      xufenfen


        The respective Defendants have not filed an answer to the complaint or a motion for summary
judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is
appropriate.


                                         Respectfully submitted,
Dated: December 23, 2019                 By:      s/Michael A. Hierl             _
                                                  Michael A. Hierl (Bar No. 3128021)
                                                  William B. Kalbac (Bar No. 6301771)
                                                  Hughes Socol Piers Resnick & Dym, Ltd.
                                                  Three First National Plaza
                                                  70 W. Madison Street, Suite 4000
                                                  Chicago, Illinois 60602
                                                  (312) 580-0100 Telephone
                                                  mhierl@hsplegal.com
                                                  Attorneys for Plaintiffs
                                                  Kawada Co., Ltd.
    Case: 1:19-cv-06838 Document #: 73 Filed: 12/23/19 Page 2 of 2 PageID #:5053




                                    CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of
Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on December 23, 2019.


                                                          s/Michael A. Hierl
